Citation Nr: 0309411	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hypertension and/or cardiovascular 
disease as a result of medication provided by Department of 
Veterans Affairs (VA) for a nonservice-connected psychiatric 
disorder.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued in 
September 1996 by the New York, New York, Regional Office 
(RO) of the VA, which denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in October 2002.  A 
copy of the transcript is associated with the claims file.  

REMAND

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

A remand in this case is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The medical evidence of record shows 
that the veteran has been diagnosed with hypertension and 
cardiovascular disease.  The veteran's testimony indicates 
that the veteran was first seen in 1982 by VA for a 
nonservice-connected psychiatric disorder, including being 
hospitalized for about eight months in 1982.  Moreover, he 
stated that he had in-day treatment, 6 hours a day, 5 days a 
week for 20 years, for his psychiatric disorder.  From 1982 
to 1991, the veteran was prescribed Toframil, Mellaril, and 
Cipram by VA doctors.  Subsequently, a new VA psychiatrist 
indicated that the veteran was on too many medications for 
his psychiatric condition and discovered that the veteran had 
hypertension.  The veteran had triple bypass surgery at the 
VA hospital in New York City in 1994.  However, the hospital 
records for his bypass surgery have not been associated with 
the claims file.  In a March 2003 response to a letter giving 
notice of the provisions of the VCAA, the veteran indicated 
that all information on his case could be found at the 
Northport VA Medical Center (VAMC).  VA treatment records 
from the Northport VAMC from January 1982 to October 2002 
have been associated with the record.  These records include 
an October 2002 VA note signed by the Chief of Cardiology 
that indicates that the veteran has been on a number of 
tricyclic antidepressants in the past and that, according to 
the literature, these medications have been associated with 
cardiovascular side effects in some patients, including 
myocardial infarction (MI) and exacerbation of congestive 
heart failure (CHF).  The Board finds additional treatment 
records and a medical opinion are required prior to appellate 
review.

The Board also notes that during the course of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) 
were revised.  In Brown v. Gardner, 115 S. Ct. 552 (1994), 
the U.S. Supreme Court (Supreme Court) held that VA's 
interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
incorrect.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556 n.3 (1994): "We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

Under the provisions of 38 U.S.C. § 1151 applicable to claims 
like the one here filed prior to October 1, 1997, benefits 
may be paid for disability or death attributable to VA's 
failure to diagnose and/or treat a preexisting condition when 
VA provides treatment or an examination.  Disability or death 
due to a preexisting condition may be viewed as occurring 
"as a result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  See 
VAOPGCPREC 05-01.

The factual elements necessary to support a claim under 
38 U.S.C.A. § 1151 based on medications used to treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably will not have prescribed the medication when 
rendering treatment; and (2) the veteran suffered disability 
or death which probably would have been avoided if proper 
treatment (medication) had been rendered.  See VAOPGCPREC 05-
01.

A subsequent VA Office of General Counsel precedent opinion 
held that the provisions of 38 C.F.R. §§ 3.322(a) and 4.22 
apply to the rating of disabilities compensated under 38 
U.S.C.A. § 1151, before the amendment effective October 1, 
1997.  See VAOPGCPREC 4-2001.  In essence, these provisions 
require that in rating aggravated disabilities the degree of 
pre-existing disability, if ascertainable, be deducted from 
the present degree of disability unless the degree of present 
disability is total, in which case no deduction is made.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the veteran's 
hospital records from the VA Hospital in 
New York City, New York, pertaining to 
his 1994 triple bypass surgery, and 
records from the Northport VAMC from 
October 2002 to the present for any 
treatment for hypertension, 
cardiovascular disease and any 
psychiatric disorder.  All records 
obtained should be associated with the 
claims file.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, make 
arrangements with the appropriate VA 
medical facility for a review by a 
cardiologist to clarify the nature, time 
of onset, and etiology of the veteran's 
hypertension and cardiovascular disease.  
The claims file, this remand and 
treatment records must be made available 
to, and be reviewed by, the examiner and 
the examination report should so 
indicate.  The cardiologist is requested 
to review all pertinent medical and 
psychiatric treatment and examination 
records in the veteran's claims file and 
offer opinions as to: (1) whether the 
veteran suffered any additional 
disability, that is, hypertension or 
cardiovascular disease, due to 
medications prescribed by the VA for the 
veteran's nonservice-connected 
psychiatric disorder since 1982, and (2) 
whether it is at least is likely is not 
(50 percent or more probability) that 
such additional disability (a) is 
causally related to medications 
prescribed by the VA for the veteran's 
nonservice-connected psychiatric disorder 
since 1982, (b) is merely coincidental 
with the VA medical treatment, (c) is the 
continuance or natural progress of 
disease or injury for which VA medical 
treatment was authorized, or (d) certain 
or near certain result of the VA medical 
treatment.  "Necessary consequences" 
are those that are certain to result from 
or were intended to result from the 
treatment administered.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
issue on appeal, in light of the 
appropriate regulations.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite period of 
time for a response.   


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the appellant's claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




